         Case 6:19-bk-19750-SC    Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27       Desc
                                  Main Document     Page 1 of 30

          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            Matthew D. Resnik (Bar No. 182562)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 matt@RHMFirm.com
          6 Proposed Attorneys for
            Patient Care Ombudsman,
          7 Timothy J. Stacy, DNP, ACNP-BC
          8
          9                       UNITED STATES BANKRUPTCY COURT
         10                         CENTRAL DISTRICT OF CALIFORNIA
         11                                 RIVERSIDE DIVISION
         12 In re                                 )        Case No. 6:19-bk-19750-SC
                                                  )
         13                                       )        Chapter 11
               DELTA HOSPICE OF CALIFORNIA INC., )
         14                                       )
                                                  )        APPLICATION OF PATIENT CARE
         15                               Debtor. )        OMBUDSMAN TO EMPLOY RESNIK
                                                  )        HAYES MORADI LLP AS
         16                                       )        BANKRUPTCY COUNSEL
                                                  )        EFFECTIVE AS OF NOVEMBER 12,
         17                                       )        2019; DECLARATION OF ROKSANA
                                                  )        D. MORADI-BROVIA IN SUPPORT
         18                                       )        THEREOF
                                                  )
         19                                       )        (No hearing required pursuant to LBR
                                                  )        9013-1(o))
         20                                       )
                                                  )
         21                                       )
         22         TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES
         23 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
         24 OF RECORD; THE DEBTOR AND ITS COUNSEL OF RECORD; AND ALL
         25 PARTIES IN INTEREST:
         26         Timothy J. Stacy, DNP, ACNP-BC, the Patient Care Ombudsman (the “PCO” and
         27 sometimes “Dr. Stacy”) appointed under Section 333 of the Bankruptcy Code in the above
         28
                                                       1
RESNIK HAYES
                                                                  APPLICATION TO EMPLOY
 MORADI LLP                                                              COUNSEL
         Case 6:19-bk-19750-SC      Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27            Desc
                                    Main Document     Page 2 of 30

          1 referenced Chapter 11 bankruptcy case of Delta Hospice of California Inc. (hereinafter the
          2 “Debtor”), hereby submits his application for Court approval of his employment of Resnik
          3 Hayes Moradi LLP (the “Firm”) as bankruptcy counsel, at the expense of the Debtor’s
          4 estate, with compensation determined and paid pursuant to 11 U.S.C. §330 and any orders
          5 of this Court, effective as of date of appointment of the PCO, November 12, 2019.
          6          In support of this Application, the PCO hereby alleges as follows:
          7
          8                    MEMORANDUM OF POINTS AND AUTHORITIES
          9      A. Introduction
         10          The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy
         11 Code on November 1, 2019 (“Petition Date”).
         12          The Debtor provides a holistic program of care and support for terminally ill
         13 patients in the city of Chino. It provides patients with skilled nursing care; medical
         14 equipment such as oxygen and hospital beds, medical supplies, such as diapers and wound
         15 care dressings; all medications relating to the terminal illness; certified hospice aides (bath
         16 nurses) and homemaker services; medical social worker services, dietary counseling; grief
         17 and loss counseling for patients and family.
         18          Following due diligence and interviews by the United States Trustee (“UST”) and
         19 based on his substantial experience as a licensed hospitalist and critical care provider and
         20 on his highly regarded credentials as an Associate Chief Hospitalist and Chair of the
         21 Interdisciplinary Committee at Sherman Oaks and Encino Hospitals for the past five years,
         22 on or around November 8, 2019, the UST filed his Notice of Appointment of a Patient
         23 Care Ombudsman (Docket No. 14) and Application for Order Approving the Appointment
         24 of Patient Care Ombudsman (Docket No. 15) which resulted in entry of the Order
         25 Approving the Appointment of a Patient Care Ombudsman (Docket No. 18), pursuant to
         26 Dr. Stacy was appointed to serve as the PCO in the Debtor’s case.
         27
         28
                                                            2
RESNIK HAYES
                                                                       APPLICATION TO EMPLOY
 MORADI LLP                                                                   COUNSEL
         Case 6:19-bk-19750-SC       Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27             Desc
                                     Main Document     Page 3 of 30

          1      B. The PCO’s Need to and Request to Employ Bankruptcy Counsel
          2          A patient care ombudsman appointed under 11 U.S.C. §333 must: (1) monitor the
          3 quality of patient care provided to patients of the debtor, to the extent necessary under the
          4 circumstances, including interviewing patients and physicians; (2) not later than 60 days
          5 after the date of appointment, and not less frequently than at 60-day intervals thereafter,
          6 report to the court after notice to the parties in interest, at a hearing or in writing, regarding
          7 the quality of patient care provided to patients of the debtor; and (3) if such ombudsman
          8 determines that the quality of patient care provided to patients of the debtor is declining
          9 significantly or is otherwise being materially compromised, file with the court a motion or
         10 a written report, with notice to the parties in interest immediately upon making such
         11 determination. 11 U.S.C. §333(b).
         12          The PCO requires the assistance of the Firm to adequately and efficiently discharge
         13 his duties, to understand the scope of his duties as well as the activities and events of the
         14 case which are relevant to performing such duties, analyzing, drafting and filing his reports
         15 and other documents in the Debtor’s case, and with regard to discussions, negotiations,
         16 meetings or Court hearings that relate to his duties as the PCO.
         17          The PCO is a licensed medical professional. In order for him to timely and
         18 competently comply with his duties within the relatively small amount of time allotted for
         19 him to do so under the applicable Bankruptcy Code and Bankruptcy Rule provisions, he
         20 needs an opportunity to focus primarily on patient care issues without having to spend any
         21 significant amount of time on the legal and procedural aspects of the case.
         22          Having bankruptcy counsel will streamline the PCO’s ability to focus primarily on
         23 patient care issues, while facilitating his need to understand the relevant facts and
         24 circumstance of theses case and timely reporting the Court as to patient care matters.
         25          Bankruptcy courts, including courts in this District, routinely authorize patient care
         26 ombudsman to retain professionals. See, e.g., In re Plaza Healthcare LLC, et al., (Bankr.
         27 C.D. Cal. Case No. 8:14-bk-11335-CB); In re Synergy Hematology-Oncology Med.
         28
                                                             3
RESNIK HAYES
                                                                         APPLICATION TO EMPLOY
 MORADI LLP                                                                     COUNSEL
         Case 6:19-bk-19750-SC      Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27          Desc
                                    Main Document     Page 4 of 30

          1 Assocs., 433 B.R. 316, 318 (Bank. C.D. Ca. 2009) (holding a PCO could employ counsel
          2 to assist in a health case bankruptcy case); In re Fairfax MRI Ctr., (Bankr. C.D. Cal. Case
          3 No. 2:07-bk-17992-ER); In re Ehab A. Mohammad Medical Corp., Inc., (Bankr. C.D. Cal.
          4 Case No. 8:08-bk-18104-GM); In re Kenneth Lawenda OD, (Bankr. C.D. Cal Case No.
          5 2:08-bk-10796-RN); Robert W. Hunt, A Medical Corp. (Bankr. C.D. Cal. Case No.: 2:11-
          6 bk-58228-ER); Michael M. Kamroava, (Bankr. C.D. Cal. Case No. 2:11-bk-62013-TD); In
          7 re Renaissance Arts At Newport Harbor, LLC, (Bankr. C.D. Cal. Case No. 8:11-bk-19749-
          8 SC); In re Huntington Pointe Surgery Center LLC, (Bankr. C.D. Cal. Case No. 8:08-bk-
          9 14237-RK); In re Pacifica of the Valley Corp., (Bankr. C.D. Cal. Case No. 1:09-bk-11678-
         10 MT); In re Glen Robert Justice & Jane Grace Justice, (Bankr. C.D. Cal. Case No. 8:11-bk-
         11 26252-CB); In re OC Neonatal Group, Inc., (Bankr. C.D. Cal. Case No. 8:11-bk-25202-
         12 MW); In re Mendocino Coast Health Care District, (Bankr. N.D. Cal. Case No. 1:12-bk-
         13 12753-AJ); In re Florence Hospital at Anthem, (Bankr. C.D. Cal. Case Nos. 13-03201-
         14 BMW and Case No. 2:18-bk-04537-BMW); In re Gilbert Hospital, LLC (Bankr. D. Arixz.
         15 Case No. 14-bk-01451-MCW and Case No. 4:18-bk-04557-BMW); In Re Primecare
         16 Nevada Inc. dba Nye regional Medical Center, (Bankr. D. Ariz. Case No. 4:13-bk-01738-
         17 BMW); see also 3 Collier on Bankruptcy, ¶ 333.05[1], at 333-01 (15th ed. Rev. 2006) (“If
         18 the healthcare business is large or complicated, the ombudsman could be expected to retain
         19 professionals to assist in the discharge of the ombudsman’s duties.”).
         20         A patient care ombudsman’s duties differ substantially from the interests of any of
         21 the parties in interest, such as the debtor or a committee of creditors. Consequently, a
         22 patient care ombudsman should not be required to rely on counsel for a debtor or a
         23 committee for legal advice or legal services in carrying out the duties of ombudsman.
         24 Thus, in an appropriate case, it is important that a patient care ombudsman have separate
         25 legal counsel to advise on the duties under §333 and to assist in presentations to the Court
         26 pursuant to the statutory requirements. See Synergy, 433 B.R. at 319; see also, In re
         27 Renaissance Hosp.—Grand Prairie, Inc., 399 B.R. 442, 448 (Bankr. N.D. Tex. 2008) (“As
         28
                                                           4
RESNIK HAYES
                                                                      APPLICATION TO EMPLOY
 MORADI LLP                                                                  COUNSEL
         Case 6:19-bk-19750-SC      Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27           Desc
                                    Main Document     Page 5 of 30

          1 it is doubtful that every suitable candidate for the ombudsman role will possess not only
          2 the qualifications necessary to “monitor the quality of patient care’ but also the expertise
          3 necessary to prepare legal documents and appear in court, it seems clear that Congress
          4 must have anticipated that an ombudsman would, on occasion have to have the assistance
          5 of counsel.”)
          6
          7      C. The Firm’s Qualifications to Represent the PCO in this Case
          8         As set forth in the Firm’s resume, a true and correct copy of which is attached
          9 hereto as Exhibit “A,” the Firm has extensive experience in matters of insolvency,
         10 reorganization and bankruptcy law and litigation matters and is therefore well-qualified to
         11 represent the PCO in proceedings of this nature.
         12         Counsel Roksana D. Moradi-Brovia, who will be primarily responsible for this
         13 matter, has in the past and continues to represent the PCO as bankruptcy counsel in several
         14 Chapter 11 cases. Ms. Moradi-Brovia also represents Dr. J. Nathan Rubin, M.D.,
         15 F.A.C.C., who is a commonly appointed as a patient care ombudsman here in the Central
         16 District.
         17         Additionally, Ms. Moradi-Brovia previously worked and interfaced productively
         18 with Constance R. Doyle, RN, BSN, MSA, who was appointed as the patient care
         19 ombudsman in four Chapter 11 cases in which Ms. Moradi-Brovia was primarily
         20 responsible for the representation of the debtor therein.
         21
         22      D. Disinterestedness
         23         As set forth in detail in the attached declaration of Ms. Moradi-Brovia, to the best of
         24 her knowledge, other than as set forth therein, the Firm does not hold or represent any
         25 interest adverse to the Debtor or the Debtor’s estate, and the Firm is a “disinterested
         26 person” as that term is defined in Section 101(14) of the Bankruptcy Code.
         27
         28
                                                           5
RESNIK HAYES
                                                                        APPLICATION TO EMPLOY
 MORADI LLP                                                                    COUNSEL
         Case 6:19-bk-19750-SC     Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27              Desc
                                   Main Document     Page 6 of 30

          1         As further set forth in the attached declaration of Ms. Moradi-Brovia, and other than
          2 as set forth herein, to the best of her knowledge:
          3            1. Neither the Firm nor any of its attorneys or employees have any prior
          4                connection with the Debtor or its estate;
          5            2. Neither the Firm nor any of its attorneys or employees have represented the
          6                Debtor, its principals, insiders, or affiliates, and has no plans to represent any
          7                other related debtors, principles, insiders or affiliates;
          8            3. Neither the Firm nor any of its attorneys or employees is a creditor of the
          9                estate or is owed any funds by the Debtor;
         10            4. Neither the Firm nor any of its attorneys or employees has any relationship
         11                or connection with the Debtor’s creditors or other parties in interest or their
         12                respective attorneys or accountants;
         13            5. Neither the Firm nor any of its attorneys or employees has any connection
         14                with the UST, persons employed by the UST, persons employed by the
         15                Bankruptcy Court or a Bankruptcy Judge, or any of their respective attorneys
         16                or accountants. No person at the Firm is a relative of the UST or a
         17                Bankruptcy Judge;
         18            6. Neither the Firm nor any of its attorneys or employees has ever been an
         19                investment banker for a security of the Debtor, or an attorney for such an
         20                investment banker in connection with the offer, sale or issuance of any
         21                security of the Debtor.
         22            7. Neither the Firm nor I have ever been an equity security holder, insider,
         23                director, officer or employee of the Debtor;
         24            8. The Firm does hold or represent an interest adverse to the estate; and
         25            9. The Firm has not made any arrangements for the sharing of fees with any
         26                other person or entity.
         27
         28
                                                            6
RESNIK HAYES
                                                                        APPLICATION TO EMPLOY
 MORADI LLP                                                                    COUNSEL
         Case 6:19-bk-19750-SC       Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27           Desc
                                     Main Document     Page 7 of 30

          1       E. Compensation.
          2          The Firm seeks to be paid from the Debtor’s estate including for any and all fees
          3 incurred and expenses advanced by the Firm from and after November 12, 2019. The Firm
          4 recognizes that all payments of its earned fees and expenses will be subject to interim and
          5 final approval of the Court after notice and a hearing.
          6          The Firm will bill its time for its representation of the PCO on an hourly basis in
          7 accordance with the Firm standard hourly billing rates. The Firm will provide monthly
          8 billing statements to the PCO that will set forth the amount of fees incurred and expenses
          9 advanced by the Firm during the previous month. The Firm will seek reimbursement of
         10 expenses in accordance with the rates set forth in the rules guidelines previously
         11 promulgated by the UST. Ms. Moradi-Brovia’s hourly rate is currently $425 and the
         12 Firm’s paralegals bill out at $135 per hour.
         13          The Firm understands the provisions of 11 U.S.C. §330 which require, among other
         14 things, Court approval of the PCO’s employment of the Firm as counsel for the PCO and
         15 of all legal fees and reimbursement of expenses that the Firm will receive from the Debtor
         16 and the Debtor’s estate.
         17
         18       F. Notice of this Application.
         19          Pursuant to Local Bankruptcy Rule 2014-1, a Notice of Application of Patient Care
         20 Ombudsman to Employ Resnik Hayes Moradi LLP as its General Bankruptcy Counsel will
         21 be served concurrently with this Application on all interested parties, as required.
         22
         23          Based on the foregoing, the PCO believes that his employment of the Firm upon the
         24 terms and conditions set forth above is fair, reasonable and warranted under the facts and
         25 circumstances of the Debtor’s case.
         26 ///
         27 ///
         28
                                                            7
RESNIK HAYES
                                                                       APPLICATION TO EMPLOY
 MORADI LLP                                                                   COUNSEL
         Case 6:19-bk-19750-SC     Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27            Desc
                                   Main Document     Page 8 of 30

          1          WHEREFORE, Timothy J. Stacy, DNP, ACNP-BC, the Patient Care Ombudsman
          2 (“PCO”) appointed under Section 333 of the Bankruptcy Code in the above referenced
          3 Chapter 11 bankruptcy case of Delta Hospice of California Inc., respectfully requests that
          4 Court enter an order (1) approving this Application, (2) approving the PCO’s employment
          5 of Resnik Hayes Moradi LLP as his bankruptcy counsel, at the expense of the Debtor’s
          6 estate and upon the terms and conditions set forth above, effective as of November 12,
          7 2019, and (3) affording such other and further relief as is warranted under the
          8 circumstances.
          9
               Dated: November 26, 2019                            RESNIK HAYES MORADI LLP
         10
         11                                               By:       /s/ Roksana D. Moradi-Brovia
                                                                     Roksana D. Moradi-Brovia
         12                                                              Matthew D. Resnik
                                                                        Proposed Attorneys for
         13                                                           Patient Care Ombudsman,
                                                                  Timothy J. Stacy, DNP, ACNP-BC
         14
         15 Dated: November 26, 2019
                                                                       SEE NEXT PAGE
         16                                               By:
                                                                     Patient Care Ombudsman
         17                                                       Timothy J. Stacy, DNP, ACNP-BC
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          8
RESNIK HAYES
                                                                     APPLICATION TO EMPLOY
 MORADI LLP                                                                 COUNSEL
         Case 6:19-bk-19750-SC     Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27            Desc
                                   Main Document     Page 9 of 30

          1          WHEREFORE, Timothy J. Stacy, DNP, ACNP-BC, the Patient Care Ombudsman
          2 (“PCO”) appointed under Section 333 of the Bankruptcy Code in the above referenced
          3 Chapter 11 bankruptcy case of Delta Hospice of California Inc., respectfully requests that
          4 Court enter an order (1) approving this Application, (2) approving the PCO’s employment
          5 of Resnik Hayes Moradi LLP as his bankruptcy counsel, at the expense of the Debtor’s
          6 estate and upon the terms and conditions set forth above, effective as of November 12,
          7 2019, and (3) affording such other and further relief as is warranted under the
          8 circumstances.
          9
               Dated: November 21, 2019                            RESNIK HAYES MORADI LLP
         10
         11                                               By:       /s/ Roksana D. Moradi-Brovia
                                                                     Roksana D. Moradi-Brovia
         12                                                              Matthew D. Resnik
                                                                        Proposed Attorneys for
         13                                                           Patient Care Ombudsman,
                                                                  Timothy J. Stacy, DNP, ACNP-BC
         14
         15 Dated: November 21, 2019
         16
                                                          By:
         17                                                          Patient Care Ombudsman
                                                                  Timothy J. Stacy, DNP, ACNP-BC
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          8
RESNIK HAYES
                                                                     APPLICATION TO EMPLOY
 MORADI LLP                                                                 COUNSEL
         Case 6:19-bk-19750-SC      Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27           Desc
                                    Main Document    Page 10 of 30

          1                  DECLARATION OF ROKSANA D. MORADI-BROVIA
          2
          3          I, Roksana D, Moradi-Brovia, declare as follows:
          4
          5          1.      I am an attorney at law licensed in the State of California and authorized to
          6 practice before the District Courts in the Central District of California, and before this
          7 Court. I am over the age of 18. I have personal knowledge of the facts set forth herein,
          8 and if called as a witness, I could and would testify competently with respect thereto.
          9 Where facts are alleged upon information and belief, I believe them to be true.
         10          2.    I am counsel of record for Timothy J. Stacy, DNP, ACNP-BC, the Patient
         11 Care Ombudsman (the “PCO” and sometimes Dr. Stacy) appointed in this case.
         12          3.    I am a partner at Resnik Hayes Moradi LLP (the “Firm” or “Applicant”
         13 herein).
         14          4.     On or around November 8, 2019, the United States Trustee (“UST”) filed his
         15 Notice of Appointment of a Patient Care Ombudsman (Docket No. 14) and Application for
         16 Order Approving the Appointment of Patient Care Ombudsman (Docket No. 15) which
         17 resulted in entry of the Order Approving the Appointment of a Patient Care Ombudsman
         18 (Docket No. 18), pursuant to Dr. Stacy was appointed to serve as the PCO in the Debtor’s
         19 case.
         20          5.     The Firm will assist the PCO in adequately and efficiently discharging his
         21 duties, to understand the scope of his duties as well as the activities and events of the case
         22 which are relevant to performing such duties, analyzing, drafting and filing his reports and
         23 other documents in the Debtor’s case, and with regard to discussions, negotiations,
         24 meetings or Court hearings that relate to his duties as the PCO.
         25          6.     The PCO is a licensed medical professional. In order for him to timely and
         26 competently comply with his duties within the relatively small amount of time allotted for
         27 him to do so under the applicable Bankruptcy Code and Bankruptcy Rule provisions, he
         28
                                                            9
RESNIK HAYES
                                                                       APPLICATION TO EMPLOY
 MORADI LLP                                                                   COUNSEL
         Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27         Desc
                                      Main Document    Page 11 of 30

          1 needs an opportunity to focus primarily on patient care issues without having to spend any
          2 significant amount of time on the legal and procedural aspects of the case. Having
          3 bankruptcy counsel will streamline the PCO’s ability to focus primarily on patient care
          4 issues, while facilitating his need to understand the relevant facts and circumstance of
          5 theses case and timely reporting the Court as to patient care matters.
          6          7.     As set forth in the Firm’s resume, a true and correct copy of which is
          7 attached hereto as Exhibit “A,” the Firm has extensive experience in matters of
          8 insolvency, reorganization and bankruptcy law and litigation matters and is therefore well-
          9 qualified to represent the PCO in proceedings of this nature.
         10          8.     I have in the past and continue to represent the PCO as bankruptcy counsel in
         11 several Chapter 11 cases. I also represent Dr. J. Nathan Rubin, M.D., F.A.C.C., who is a
         12 commonly appointed as a patient care ombudsman here in the Central District.
         13 Additionally, I previously worked and interfaced productively with Constance R. Doyle,
         14 RN, BSN, MSA, who was appointed as the patient care ombudsman in four Chapter 11
         15 cases in which I was primarily responsible for the representation of the debtor therein.
         16          9.     Other than as set forth therein, and to the best of my knowledge, neither the
         17 Firm nor I hold or represent any interest adverse to the Debtor or the Debtor’s estate, and
         18 the Firm is a “disinterested person” as that term is defined in Section 101(14) of the
         19 Bankruptcy Code.
         20          10.    Neither the Firm nor any of its attorneys or employees has any prior
         21 connection with the Debtor or her estate.
         22          11.    Neither the Firm nor any of its attorneys or employees have represented the
         23 Debtor, her insiders or affiliates, and has no plans to represent any other related debtors,
         24 insiders or affiliates.
         25          12.    Neither the Firm nor any of its attorneys or employees is a creditor of the
         26 estate or is owed any funds by the Debtor.
         27
         28
                                                           10
RESNIK HAYES
                                                                       APPLICATION TO EMPLOY
 MORADI LLP                                                                   COUNSEL
         Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27           Desc
                                      Main Document    Page 12 of 30

          1         13.    Neither the Firm nor any of its attorneys or employees has any relationship
          2 or connection with the Debtor’s creditors or other parties in interest or their respective
          3 attorneys or accountants.
          4         14.    Neither the Firm nor any of its attorneys or employees has any connection
          5 with the UST persons employed by the UST, persons employed by the Bankruptcy Court
          6 or a Bankruptcy Judge, or any of their respective attorneys or accountants. No person at
          7 the Firm is a relative of the UST or a Bankruptcy Judge.
          8         15.    Neither the Firm nor any of its attorneys or employees has ever been an
          9 investment banker for a security of the Debtor, or an attorney for such an investment
         10 banker in connection with the offer, sale or issuance of any security of the Debtor.
         11         16.    Neither the Firm nor I have ever been an insider or employee of the Debtor.
         12         17.    The Firm does hold or represent an interest adverse to the estate.
         13         18.    The Firm has not made any arrangements for the sharing of fees with any
         14 other person or entity.
         15         19.    The Firm will seek to be paid from the Debtor’s estate for any and all fees
         16 incurred and expenses advanced by the Firm from and after November 12, 2019. The Firm
         17 recognizes that all payments of its earned fees and expenses will be subject to interim and
         18 final approval of the Court after notice and a hearing.
         19         20.    The Firm will bill its time for its representation of the PCO on an hourly
         20 basis in accordance with the Firm standard hourly billing rates. The Firm will provide
         21 monthly billing statements to the PCO that will set forth the amount of fees incurred and
         22 expenses advanced by the Firm during the previous month. The Firm will seek
         23 reimbursement of expenses in accordance with the rates set forth in the rules guidelines
         24 previously promulgated by the UST. My hourly rate is currently $425 and the Firm’s
         25 paralegals bill out at $135 per hour.
         26         21.    I understand the provisions of 11 U.S.C. §330 which require, among other
         27 things, Court approval of the PCO’s employment of the Firm as counsel for the PCO and
         28
                                                           11
RESNIK HAYES
                                                                       APPLICATION TO EMPLOY
 MORADI LLP                                                                   COUNSEL
         Case 6:19-bk-19750-SC      Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27         Desc
                                    Main Document    Page 13 of 30

          1 of all legal fees and reimbursement of expenses that the Firm will receive from the Debtor
          2 and the Debtor’s estate.
          3         22.    Pursuant to Local Bankruptcy Rule 2014-1, a Notice of Application of Patient
          4 Care Ombudsman to Employ Resnik Hayes Moradi LLP as its General Bankruptcy
          5 Counsel will be served concurrently with this Application on all interested parties, as
          6 required.
          7
          8         Executed on Tuesday, November 26, 2019, at Encino, California.
          9
         10         I declare under penalty of perjury under the laws of the United States of America
         11 that the foregoing is true and correct.
         12                                                      /s/ Roksana D. Moradi-Brovia
         13                                                           Roksana D. Moradi-Brovia

         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          12
RESNIK HAYES
                                                                     APPLICATION TO EMPLOY
 MORADI LLP                                                                 COUNSEL
Case 6:19-bk-19750-SC   Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27   Desc
                        Main Document    Page 14 of 30




                         EXHIBIT A
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                Desc
                              Main Document    Page 15 of 30
                              RESNIK HAYES MORADI LLP
                                      RESUME


Resnik Hayes Moradi, LLP is a boutique law firm which specializes in consumer bankruptcy,
business bankruptcy, civil litigation including wrongful foreclosure, unlawful detainers and
general business disputes. The Firm handles appeals in all courts as well.

Resnik Hayes Moradi, LLP has six attorneys and seven paralegals. It operates out of offices
located in Encino and downtown Los Angeles.

Resnik Hayes Moradi LLP has three partners who have practiced together since 2012. Each of
the three partners is a Certified Bankruptcy Specialist, California Bar Association, Board of
Legal Specialization. The three associates have over 50 years of legal experience in a variety of
areas of law.

Resnik Hayes Moradi, LLP files bankruptcy petitions for consumer and business debtors in all
five divisions of the Central District of California, and, on occasion, in other districts in
California. The partners of the Firm have filed or overseen at least 4,000 consumer bankruptcy
cases in the past 20 years. The Firm has filed at least 150 Chapter 11 cases in the past eight
years and confirmed more than 100 of those cases.




                                 M. Jonathan Hayes, Partner

Practice Areas:
Bankruptcy & Insolvency, General Civil Litigation

Certified Bankruptcy Specialist, California Bar Association, Board of Legal Specialization, 2007
to date

Education:
Loyola University School of Law (J.D., 1977)
Loyola University (B.A., 1971)
Straus Institute for Dispute Resolution of the Pepperdine University School of Law, 30 hours
(Certificate received 1995)

M. Jonathan Hayes concentrates his practice in bankruptcy and corporate - business litigation.
He has represented many Chapter 11 debtors, businesses and individuals, and effected many
successful reorganization plans. Mr. Hayes’ recent chapter 11 cases include representing a chain of
28 retail clothing stores, am architectural firm, a clothing manufacturer with 110 employees, a
specialty vodka manufacturer, six adult health care facilities, a 66 room hotel in Laguna Beach, a
small trucking company, a medical clinic, a company that owed two Baskin Robbins stores, a
former major league baseball player with $40 million in assets; a company which had 225 lawsuits
pending against it on the date of filing being defended by the debtor’s insurance company; a
company which owned 20 oil wells; a company which owned a large hotel in Culver City which
was sold during the case for $25 million, a “dot com” company; a Condominium Homeowners

                                                 1
Case 6:19-bk-19750-SC          Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                 Desc
                               Main Document    Page 16 of 30
                              RESNIK HAYES MORADI LLP
                                      RESUME


Association fending off a $9 million judgment creditor; a furniture manufacturing company ($4
million annual sales); a chain of carpet stores ($10 million annual sales); an employee leasing
company ($30 million in annual sales); a wireless entertainment equipment sales company; a
litigation attorney; a sunglass wholesaling company; a bait tank and machine shop; and a small
commercial center.

From 2012 through mid-2019, Mr. Hayes has filed or otherwise taken-over approximately 143
chapter 11 cases including 112 cases for individuals primarily trying to save their homes and other
real property. In the past, he has represented three franchisees in the Econo-Lube bankruptcy filing
adversary proceedings for each demanding more than $10 million in total and settling each
successfully. He represented the Creditor’s Committee in the MiDici Pizza case, Lucy’s
LaundryMart and SBB Roofing chapter 11 cases. He was lead counsel for the Creditor's Committee
in the Breath Asure, Inc. Chapter 11 and the B.C. Oil, Inc. Chapter 11.

Mr. Hayes has prosecuted and defended about twenty-five bankruptcy appeals to the Bankruptcy
Appellate Panel, the district court, and the 9th Circuit Court of Appeals.

Mr. Hayes has prosecuted and defended complaints to declare debts non-dischargeable, to deny the
discharge and other bankruptcy related litigation matters. He has defended several fraudulent
conveyance actions brought by trustees in so-called Ponzi schemes. He has filed many Chapter 7
and Chapter 13 petitions for clients and has handled many bankruptcies that are commenced
because of tax problems of the debtors.

Mr. Hayes has litigated many disputes in California Superior Court including at least 20-25 trials.
The most recent was the successful defense of an escrow company who was sued for $1 million
based on alleged fraud. He has represented minority shareholders in state court, prosecuted
malpractice claims against attorneys and defended attorneys in malpractice claims.

Mr. Hayes is a partner at Resnik Hayes Moradi LLP, a boutique firm of six attorneys located in
Encino, California. The firm practices bankruptcy and insolvency law and general civil litigation.

Mr. Hayes has been a member of the panel of mediators of the Bankruptcy Mediation Program
for the Central District of California since the program's inception in 1995. He estimates that he
has presided over at least 125 mediations in total. He received has received the following awards
and commendations:
    • 2017-2018 Most Frequently Chosen Mediation, Central District of California and Los
        Angeles Division
    • 2016-2017 Mediator Who Settled the Most Number of Mediations, U.S. Bankruptcy
        Court, Central District of California, San Fernando Valley Division
    • 2014-2015 Most Frequently Chosen Mediator, San Fernando Valley Division (2-way tie)
    • 2013-2014 Most Frequently Chosen Mediator, San Fernando Valley Division; Mediator
        Who Settled the Most Number of Mediations, San Fernando Valley Division
    • 2003-2004 Most Frequently Chosen Mediator, U.S. Bankruptcy Court, Central District of
        California, Los Angeles Division


                                                  2
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27             Desc
                             Main Document    Page 17 of 30
                            RESNIK HAYES MORADI LLP
                                    RESUME


   •   2000-2001 Most Frequently Chosen Mediator, Los Angeles Division; Mediator Who
       Settled the Most Number of Mediations, Los Angeles Division

In addition, Mr. Hayes
• is a Lawyer Representative to the Central District Judicial Conference, 2014 to present.
• is the past President, 2013 and 2014, and a member of the Board of Directors of the Central
    District Consumer Bankruptcy Attorneys Association (“cdcbaa”).
• is the Director of the Bankruptcy Litigation Clinic at the University of West Los Angeles
    where law students from UWLA are used to help parties deal with litigation in bankruptcy
    court on a pro bono basis.
• is on the Board of Editors of the California Bankruptcy Journal since 2001.
• is of the Board of Directors and a member of the James T. King Bankruptcy Inn of the Court
    in Los Angeles.
• He was previously on the Board of Directors of the Los Angeles Bankruptcy Forum, 2013 to
    2018.
• He was previously a member of the California State Bar Board of Legal Specialization,
    Bankruptcy Law Advisory Commission (“BLAC”), 2010 to 2018. He was Vice-Chairman
    for the year 2016-2017 and Chairman for the year 2017-2018. The BLAC prepares and
    grades the bi-annual examination for candidates for legal specialization and chooses those
    who are entitled to be certified.


Mr. Hayes has written many articles including:
• “Lawyers are People Too,” for the Central District Consumer Bankruptcy Attorneys Assn
   Newsletter. Interviews with Paul Winkler, Dennis McGoldrick, Pat Green, Daniela Romero,
   and Stella Havkin.
• “Community Property or No? Battle of the Presumptions,” Central District Consumer
   Bankruptcy Attorneys Assn Newsletter, No. 17, March, 2016.
• “Thoughts on Justice Antonin Scalia,” The Academy, National Assn of Chapter 13 Trustees,
   February 29, 2016
• “Predictions on In re Bellingham,” The Academy, National Assn of Chapter 13 Trustees,
   February 16, 2014
• “The Section 1111(b) Election: A Primer,” California Bankruptcy Journal, December 2011
   (with Roksana Moradi).
• “How Does an Above-Median Chapter 13 Debtor Compute Her Plan Payments?,” Preview of
   the United States Supreme Court Cases, American Bar Association, Issue No. 6, Vol. 37,
   March 22, 2010 (analysis of Hamilton v. Lanning).
• “11 U.S.C. §523(a)(19) Application of Denial of Discharge to Securities Law Violators,”
   American Bar Association, Journal of the Bankruptcy and Insolvency Committee, Vol. 15,
   No. 3, Summer 2009 (with Robert J. Haupt and Robert N. Sheets).
• “A Chapter 13 Primer for the Non-Chapter 13 Bankruptcy Attorney,” California Bankruptcy
   Journal, January, 2009 (with James T. King).
 • “Chapter 7 Bad Faith, Substantial Abuse and Dismissal with Prejudice: Totality of the
    Circumstances Needs to be Rethunk,” California Bankruptcy Journal, January, 2005.

                                              3
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27              Desc
                             Main Document    Page 18 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


 • “The Expanding Liability of Corporate Directors and Officers: Now You Have to Worry
    About “In the Vicinity of Insolvency,” A Judicially Created Gun for Creditors, with Morton
    S. Rosen, California Bankruptcy Journal, March, 2004.
 • “Attorneys Should Follow Simple Bankruptcy Law Rules of Thumb,” Los Angeles Daily
    Journal, August 30, 2002.
 • "The Bankruptcy Discharge: It’s Not As Easy As It Looks," California Bankruptcy Journal,
    October, 2000.
 • "Formulating and Confirming a Chapter 11 Plan of Reorganization," Journal of Legal
    Advocacy & Practice, University of La Verne School of Law, Volume 2, 2000; and
• "Fighting the Abusive Chapter 13," Los Angeles Daily Journal.

Published and other Cases:
   • In re Reynoso, 315 B.R. 544 (9th Cir. BAP 2004), affirmd 477 F.3d 1117 (9th Cir. 2006).
   • In re Kagenveama, 541 F.3d 868 (9th Cir. 2008)(“on the brief” for the NACBA Amicus
       Brief)
   • In re Penrod, 611 F.3d 1158 (9th Cir. 2010) )(“on the brief” for a group of professors
       Amicus Brief)
   • Sherman v. SEC (In re Sherman), 658 F.3d 1009 (9th Cir 2011)(successful representation of
       an attorney against the Securities and Exchange Commission)
   • Williams v. Sato (In re Sato), 512 B.R. 241 (Bkrtcy C. D. CA. 2014 J. Tighe)(successful
       prosecution of non-dischargeability complaint)
   • Avery v. Obedian (In re Obedian), 546 B.R. 409 (Bkrtcy C. D. CA. 2016 J. Kwan)
       (successful claim that home was community property)
   • In re Kashikar, 567 B.R. 160 (9th Cir. BAP 2017) (pro bono, successfully reversed order on
       student loan)
   • In re Lua, 2017 WL 2799989, (unpublished) (9th Cir 2017) (on the brief for the NACBA
       Amicus Brief) (successfully reversed order denying exemption to debtor)
   • In re Taylor, 2017 WL 3429029 (unpublished) (9th Cir. BAP 2017)(successfully reversed
       order of $153,000 in sanctions against an attorney)

Presentations:
• “Chapter 7, Chapter 13 and the Stay - Oh My! Do Not Fear - the Bankruptcy Experts Are
   Here,” March 22, 2019, 2019 Annual Association of Family Law Specialists Spring Seminar,
   with Judge Victoria Kaufman, Jeff Golden and Susan Luong
• “Recent Supreme Court Cases of Interest to Bankruptcy Practitioners,” December 14, 2018,
   for the San Fernando Valley Bar Assn with Judge Alan Ahart (Ret.).
• Moderator of “5th Annual Consumer Bankruptcy Review” with five bankruptcy judges for
   Orange County Bar Assn, Commercial Law and Bankruptcy Section, October 23, 2018 at
   Chapman University, Fowler School of Law
• “Equal Access to Justice,” for the Ninth Circuit Judicial Conference in Anaheim, CA, July
   25, 2018 with Scott Bovitz and Michael O’Halloran
• “Automatic Stay and Discharge Injunctions Violations,” for the Central District Consumer
   Bankruptcy Attorneys Assn (“cdcbaa”), June 9, 2018 with Raymond H. Aver and
   Christopher Burke.

                                               4
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27              Desc
                              Main Document    Page 19 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


•   “Hiding in the Valley or Shouting from the Mountain – Debtor’s Schedules and Full
    Disclosure,” May 19, 2018, California Bankruptcy Forum Insolvency Conference with Ed
    Hays, Jenny Doling, and Hagop Bedoyan.
•   “Recent Supreme Court Cases of Interest to Bankruptcy Practitioners,” October 27, 2017, for
    the San Fernando Valley Bar Assn with Judge Alan Ahart (Ret.).
•   “Judicial Estoppel,” for the Ninth Circuit Judicial Conference in San Francisco, CA, July 19,
    2017 with Judge Scott Clarkson, Misty Perry Issacson, Corey Weber
•   “9th Circuit Review” for the Orange County Bar Assn, March 21, 2017 with Judge Theodor
    Albert and Rob Goe.
•   “Appeals: It’s Not as Hard as it Looks,” for the Central District Consumer Bankruptcy
    Attorneys Assn (“cdcbaa”), March 18, 2017 with Sarah Stevenson, Staff Attorney for the 9th
    Circuit BAP.
•   “Top Ten Supreme Court Cases on Bankruptcy,” for the San Fernando Valley Bar Assn on
    December 9, 2016 with Judge Alan Ahart (Ret.) and David Gould.
•   “Consumer Law Update,” for the ABI “Consumer Connect Program” on December 2, 2016
    with Chapter 7 Trustee Wes Avery and Assistant UST Attorney Jennifer Braun.
•   “Unbundling and Limited Scope Representation: Navigating in the Central District,” for the
    Federal Bar Association on November 18, 2016 with Judge Sandra Klein.
•   “Individual Chapter 11 Cases,” for the National Association of Consumer Bankruptcy
    Attorneys Annual Convention in San Francisco, May 21, 2016, with Judge Laurel Davis
    from Bankruptcy Court in Las Vegas and Wayne Silver.
•   “9th Circuit BAP Decisions for 2015” for the San Fernando Valley Bar Assn on February 19,
    2016 with Judge Martin Barash and Michael Avanesian.
•   “The Supreme Court” for the San Fernando Valley Bar Assn on October 16, 2015.
•   “Bankruptcy Foundations,” mcle program for bankruptcy professionals, eight class sessions
    conducted in early 2015.

•   The Sixth Annual James T. King Bankruptcy Symposium; “In re Taggart: the Supreme Court
    and Discharge Violations,” for the Central District Consumer Bankruptcy Attorneys Assn
    (“cdcbaa”), September 7, 2019 with Daniel Geyser and Prof. Daniel Bussel, University of
    California Los Angeles School of Law.
•   The Fifth Annual James T. King Bankruptcy Symposium; “Ethics and Getting Paid,” for the
    Central District Consumer Bankruptcy Attorneys Assn (“cdcbaa”), July 21, 2018 with Judge
    Erithe Smith and Prof. Nancy Rapoport, University of Nevada Law Vegas School of Law.
•   The Fourth Annual James T. King Bankruptcy Symposium; “Exemptions: Is Bad Faith a
    Factor or Not?” for the Central District Consumer Bankruptcy Attorneys Assn (“cdcbaa”),
    September 23, 2017 with Judge Theodor Albert, John Tedford, and Prof. Mark Scarberry,
    Pepperdine University School of Law.
•   The Third Annual James T. King Bankruptcy Symposium; “Judicial Philosophy:
    Interpreting the Bankruptcy Code,” for the Central District Consumer Bankruptcy Attorneys
    Assn (“cdcbaa”), August 13, 2016 with Judge Paul Watford, Judge Martin Barash, and Prof.
    Erwin Chemerinsky.
•   The Second Annual James T. King Bankruptcy Symposium; “Dear Congress: Chapter 13
    Could Use a Little Help,” for the Central District Consumer Bankruptcy Attorneys Assn

                                                5
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27             Desc
                             Main Document    Page 20 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


    (“cdcbaa”), September 19, 2015 with Judge Keith Lundin, Judge Meredith Jury, Prof. Katie
    Porter, Hank Hildebrand.
•   The First Annual James T. King Bankruptcy Symposium; “In re Bellingham: From the
    Insiders,” for the Central District Consumer Bankruptcy Attorneys Assn (“cdcbaa”), July 19,
    2014 with Judge Richard Paez, Judge Meredith Jury, and Prof. John Pottow.

•   Nuts and Bolts of Consumer Bankruptcy; University of West Los Angeles MCLE Program,
    June 1 and 2, 2012 and May 31 and June 1, 2013 with James T. King.
•   “Individual Chapter 11 Cases: The Good, the Bad, and the Ugly,” Pepperdine Law Journal
    Symposium with Judge Thomas Donovan, Kenneth Lau, and Prof. Mark Scarberry; March
    27, 2012,
•   Nuts and Bolts of Consumer Bankruptcy; University of West Los Angeles MCLE Program,
    June 3 and 4, 2011 with James T. King.
•   Nuts and Bolts of Chapter 11 Bankruptcy; University of West Los Angeles MCLE Program,
    October 15, 2010.
•   Nuts and Bolts of Bankruptcy; University of West Los Angeles MCLE Program, May 15 and
    16, 2010.

•   “A Review of 9th Circuit Published Decisions on Bankruptcy” for the Los Angeles County
    Bar Assn presentations
    • on September 26, 2006 with retired Bankruptcy Judge Lisa Hill Fenning and Peter
       Lively;
    • on October 17, 2007 with Bankruptcy Judge Samuel Bufford and Jim King;
    • on November 17, 2009 with Bo Bollinger and Aram Ordubegian;
    • on September 25, 2012 with Judge Julia Brand.

•   “A Review of 9th Circuit Published Decisions on Bankruptcy” for the Central District
    Consumer Bankruptcy Attorneys Assn (“cdcbaa”)
    • on March 27, 2007 with Bankruptcy Judge Victoria Kaufman;
    • on January 26, 2008 with Chief Bankruptcy Judge Vincent Zurzolo;
    • on February 21, 2009 with Judge Meredith Jury;
    • on January 30, 2010 with Judge Erithe Smith;
    • on January 20, 2011 with Judge Maureen Tighe,
    • on January 21, 2012 with Judge Sandra Klein;
    • on January 24, 2013 with Judge Meredith Jury and Judge Neil Bason;
    • on January 25, 2014 with Judge Ted Albert and Judge Deborah Saltzman,
    • on January 24, 2015 with Judge Victoria Kaufman and Judge Martin Barash,
    • on January 30, 2016 with Judge Meredith Jury and Judge Julia Brand.
    • on January 28, 2017 with Judge Laura Taylor, Southern District of California, and Judge
       Vincent Zurzolo.
    • on January 27, 2018 with Judge Julia Brand and Judge Charles Novack, Northern District
       of California.
    • On January 12, 2019 with Judge Neil Bason and Judge Christopher Klein, Eastern
       District of California.

                                               6
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27               Desc
                              Main Document    Page 21 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME



•   “A Review of 9th Circuit Published Decisions on Bankruptcy” for the California Bar Assn
    Annual Meeting
    • on October 13, 2012 in Monterey California with Bankruptcy Judge Charles Novack, San
       Jose;
    • on October 12, 2013 in San Jose with Bankruptcy Judge Charles Novack
    • on September 13, 2014 in San Diego with Chief Judge Laura Taylor, San Diego; and
       Judge Charles Novack,
    • on October 10, 2015 in Anaheim with Judge Mark Wallace, Santa Ana, and Judge
       Charles Novack,
    • on September 30, 2016 in San Diego with Judge Louise Adler, San Diego and Judge
       Charles Novack.
•   “Bankruptcy Litigation: A Nondischargeability Defense Overview & Training”; with Judge
    Thomas Donovan, Jason Wallach and David Golubchick, May 6, 2003.

On November 3, 2016, Mr. Hayes received the Hon. Thomas B. Donovan Excellence Award
from the Central District Consumer Bankruptcy Attorneys Assn (“cdcbaa”). The award is given
for “excellence in writing or advocacy, service to the court or service to the bar.” The award was
presented to him at the annual Calvin Ashland Awards Dinner of the cdcbaa.

On June 21, 2012 and again on October 25, 2018, Mr. Hayes received the Hon. William J.
Lazarow Award from Public Counsel and the Debtor Assistance Project for Outstanding Pro
Bono Service to the Community.

In 2013, Mr. Hayes sat on the 9th Circuit Merit Selection Committee responsible for choosing
candidates for the open judgeship position in the Riverside Division of the Central District of
California. In 2014, Mr. Hayes sat on the 9th Circuit Merit Selection Committee responsible for
choosing candidates for the open judgeship position in the Woodland Hills Division of the
Central District of California.

Mr. Hayes has been an Adjunct Professor of Law at the University of West Los Angeles
(previously University of LaVerne School of Law) for the past 28 years where he has taught
Bankruptcy, Business Organizations, Contracts, Advanced Bankruptcy Issues, Commercial Law,
and Taxation. Before that he was on the adjunct faculty of Whittier School of Law for four
years. He maintains a blog directed primarily for his students at www.profhayesuwla.com. .

Mr. Hayes is active participant at the Bankruptcy Self-Help desk in Woodland Hills and is the
director of the Bankruptcy Litigation Clinic at the University of West Los Angeles where law
students from UWLA are used to help parties deal with litigation in bankruptcy court.

Mr. Hayes is the author of three books entitled, “A Summary of Bankruptcy Law, Third Edition”
published in December, 2016; “Bankruptcy Jurisprudence from the Supreme Court, Second
Edition” published in 2016; and “Melvyn ‘Deacon’ Jones: My 40 years with the Blues Legends,”
published in 2004. All are available on Amazon.com.


                                                7
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                Desc
                              Main Document    Page 22 of 30
                              RESNIK HAYES MORADI LLP
                                      RESUME


Mr. Hayes previously wrote a monthly column, “Judicial Profiles” for the San Fernando Valley
Bar Association magazine, “Bar Notes,” on judges in the San Fernando Valley. He maintains a
blog at www.centraldistrictinsider.com. He was a regular contributor to the Supreme Court
Corner at www.considerchapter13.org.

Mr. Hayes is married and has four children. He has lived in Northridge for 34 years.




                                 Matthew D. Resnik, Partner

 Certified Bankruptcy Specialist, State Bar of California, Board of Legal Specialization -- 2016

   •   Partner, RESNIK HAYES MORADI LLP 2018-present
   •   Partner, SIMON RESNIK HAYES LLP 2015-2018
   •   Partner, SIMON RESNIK LLP 2003-2018
   •   Law Office of Matthew D. Resnik, 1999- 2003

Education:
California State University at San Diego (B.A., 1992)
University of West Los Angeles School of Law (J.D. 1996)

Matthew Resnik is the managing partner at Resnik Hayes Moradi LLP. He has dedicated his
legal career to representing financially distressed individuals and businesses against their
creditors. His reputation and excellent track record in consumer bankruptcy are widely
recognized in Southern California.

Mr. Resnik concentrates his practice in bankruptcy and corporate - business litigation. He has
represented upwards of 3,000 businesses and individuals in bankruptcy proceedings over the past 20
years. He has also represented creditors, landlords and others in bankruptcy and voluntary workout
proceedings.

Mr. Resnik has prosecuted and defended many complaints to declare debts non-dischargeable, to
deny the discharge and other bankruptcy related litigation matters.

Mr. Resnik has also represented many homeowners in wrongful foreclosure actions in state court as
well as federal court. He has extensive experience in civil litigation in real estate and other
business litigation matters. He has been a panelist at numerous seminars especially relating to the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005.

Mr. Resnik is a member of the Central District Consumer Bankruptcy Attorneys Association
("CDCBAA").



                                                 8
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27               Desc
                             Main Document    Page 23 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME



                           Roksana D. Moradi-Brovia, Partner

                           Certified Bankruptcy Specialist since 2014
                     State Bar of California, Board of Legal Specialization

   •   Partner, RESNIK HAYES MORADI LLP 2018-present
   •   Partner, SIMON RESNIK HAYES LLP 2015-2018
   •   Associate Attorney, SIMON RESNIK HAYES LLP 2012-2016
   •   Associate Attorney, Law Offices of M. Jonathan Hayes 2009-2012
   •   Law Clerk, Law Offices of M. Jonathan Hayes March, 2009 to November, 2009

Roksana D. Moradi-Brovia has dedicated her legal career to representation of both individuals
and businesses navigating through Chapter 7 and Chapter 11, and litigation arising in the
bankruptcy context.

She has successfully confirmed 74 Chapter 11 Plans of Reorganization for both individuals and
businesses, assisting her clients through the “rehabilitation” process at each step of the way.
Recent Chapter 11 cases include representing a couple with 19 income producing real properties, a
small trucking company, a jewelry store, a dental practice, a tortilla manufacturing business and
an LLC which owns a 13 unit commercial building.

Ms. Moradi-Brovia was nominated as a Super Lawyers Rising Star in 2014, 2015, 2016, 2017,
2018 and 2019.

She is the 2018 and 2019 President of the Central District Consumer Bankruptcy Attorneys
Association (“cdcbaa”) and has been on the Board of Directors and the Programs Chair of the
cdcbaa since 2013.

In May of 2019, Ms. Moradi-Brovia was elected to serve a two-year term on the Board of
Directors of the Los Angeles Bankruptcy Forum (LABF).

In July of 2019, Ms. Moradi-Brovia was elected to the Board of Directors of the James T. King
Southern California Bankruptcy Inn of Court.

Ms. Moradi-Brovia was the 2018-2019 Chair of the Commercial Law and Bankruptcy Section of
the Los Angeles County Bar Association (“LACBA”), previously holding the positions of
Programs Chair, Secretary and Vice Chair; she remains an active participant in the Section. She
acted as Chair of the Debtor Assistance Project/Pro Bono Sub-Committee of the
Bankruptcy/Commercial Law Section of LACBA from 2013 through 2017. Ms. Moradi-Brovia
was the LACBA representative for the U.S. Bankruptcy Court for the Central District of
California’s Bar Advisory Board for 2017.

In 2014, Ms. Moradi-Brovia was selected by the U.S. Bankruptcy Court for the Central District
of California’s Bar Rules Advisory Group as the Working Group Chair of the “Disclosure

                                               9
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27             Desc
                             Main Document    Page 24 of 30
                            RESNIK HAYES MORADI LLP
                                    RESUME


Statement in Support of Chapter 11 Plan of Reorganization,” “Cash Collateral Motion,” and
“Budget Motion” committees working to revise the current versions of those Chapter 11
Individual Debtor forms.

Presentations:

   •    “Individual Chapter 11s: An Overview” MCLE program from the Orange County Bar
       Assoc. – Commercial Law and Bankruptcy Section on May 23, 2019, with the Hon. Neil
       W. Bason, Steven Fox, Stella Havkin, Peter Lively, Dennis McGoldrick and moderated
       by Ed Hays.
   •   “Key Consumer Cases from Around the Country” MCLE program for the San Fernando
       Valley Bar Association on March 22, 2018, with the Hon. Sandra R. Klein and Cassandra
       J. Richey.
   •    “Interesting, Important and All Consuming Opinions of Central District Bankruptcy
       Judges” MCLE program for the San Fernando Valley Bar Association on January 19,
       2018, with the Hon. Victoria S. Kaufman and James Selth.
   •   “Consumer Potpourri” MCLE program for the San Fernando Valley Bar Association on
       May 12, 2017, with Dennis McGoldrick and Nina Javan.
   •    “Chapter 11: Essentials and Special Situations” MCLE program for Pincus Professional
       Education on November 4, 2016, with the Hon. Neil W. Bason, Steven R. Fox, Stella
       Havkin, Peter Lively, and Dennis McGoldrick.
   •   “9th Circuit Bankruptcy Appellate Panel Review” MCLE program for the San Fernando
       Valley Bar Association on October 28, 2016, with Katherine C. Bunker and Raymond H.
       Aver.
   •   “Elimination of Bias” MCLE program for the cdcbaa at Southwestern Law School on
       February 27, 2016, with Nancy B. Clark and Magdalena Reyes Bordeaux.
   •   “When is Conversion Kosher? Exploring the Hows, Whens, and Whys of Converting
       Cases from One Chapter to Another” MCLE program for the Central District Consumer
       Bankruptcy Attorneys Association (“cdcbaa”) at Southwestern Law School on February
       8, 2014, with the Hon. Catherine Bauer and Jeffrey Hagen.
   •   “An Introduction to Adversary Proceedings” MCLE program for Public Counsel at the
       U.S. Bankruptcy Court – Los Angeles Division on July 11, 2013, with the Hon. Sandra
       R. Klein, and attorneys Magdalena R. Bordeaux and Roye Zur.

Publication: “The Section 1111(b) Election: A Primer,” California Bankruptcy Journal,
December 2011 (with M. Jonathan Hayes).

Ms. Moradi-Brovia volunteers regularly at Neighborhood Legal Services’ Bankruptcy Self Help
Desk and Public Counsel‘s Bankruptcy Self Help Desk and Reaffirmation Clinics.

On September 10, 2014, Ms. Moradi received the Public Counsel Debtor Assistance Project Pro
Bono award.

Ms. Moradi-Brovia received her Juris Doctorate from the University of West Los Angeles –
School of Law in June of 2009 and was admitted to the State Bar of California and the United

                                              10
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27               Desc
                              Main Document    Page 25 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


States District Court in December of 2009. Ms. Moradi-Brovia was admitted to the Ninth
Circuit Court of Appeals in 2013. While in law school, Ms. Moradi-Brovia had the privilege of
externing for the Hon. Tracy Grant in San Pedro. Ms. Moradi-Brovia was the Dean of the Delta
Theta Phi Law Fraternity her last year of law school.

In 2009, Ms. Moradi-Brovia was chosen by her law school professor, M. Jonathan Hayes, to join
his bankruptcy firm. The Law Offices of M. Jonathan Hayes merged with Simon & Resnik, LLP
in 2012.

Ms. Moradi-Brovia immigrated to the United States when she was a child.

Languages spoken: Polish.



                                      Russell Stong
                          Associate Attorney, Los Angeles Office

   •   Associate Attorney, RESNIK HAYES MORADI LLP 2018-present
   •   Associate Attorney, SIMON RESNIK HAYES LLP 2014-2018
   •   Associate Attorney, SIMON RESNIK, LLP 2007- 2014
   •   Associate Attorney, WEINSTEIN TRIEGER & RILEY, LLP 2004-2007
   •   Associate Attorney, CHERIN &YELSKY, LLP 1998- 2004
   •   Sole Practioner Attorney, LAW OFFICE OF RUSSELL J. STONG, III 1996-1998
   •   Associate Attorney/Law Clerk, LAW OFFICE OF GREGORY CHUDACOFF 1992-
       1996
   •   Real Estate Broker (Commercial Real Estate) 1988-1992
   •   Real Estate Licensee (Commercial Real estate) 1985 - 1988

Education:
University of Southern California B.S. Business 1983
University of California Los Angeles Real Estate program 1986 to 1987
University of West Los Angeles School of Law 1994

Real Estate Brokers License 3/19/1988 to present
Real Estate License 1985 -1988

Member of the Central District Consumer Bankruptcy Attorneys Association ("CDCBAA")

Russell (Russ) Stong helps individuals protect their homes, cars and other assets. Russ is a
highly respected advocate in court and enjoys using his quick oral advocacy skills in front of the
Judges. Russ is passionate about his client's rights, but commands the respect from his advisories
due to his outgoing personality and pleasant disposition.



                                               11
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                Desc
                              Main Document    Page 26 of 30
                              RESNIK HAYES MORADI LLP
                                      RESUME


Prior to working for Simon Resnik, Russ represented financial institutions in fraud actions as a
creditor's attorney. This experience gives him insight into handling individual debtor cases as he
understands the mentality and approach of the creditor attorney. Additionally, Russ developed a
strong working relationship with other creditor attorneys, which helps ameliorate complex issues
and provide alternatives for his clients. This experience also allowed Russ to argue matters in
front of all the Central District Bankruptcy Judges, which enables him to know the patterns and
practice of each Bankruptcy Judge.

Prior to becoming an attorney Russ practiced commercial real estate leasing/sales/marketing
services including search analysis and lease negotiation. Representing both Landlord and Tenant
interests from site location to final occupancy.




                                     David M. Kritzer
                              Associate Attorney, Encino office

   •   Associate Attorney, RESNIK HAYES MORADI LLP 2018-present
   •   Associate Attorney, SIMON RESNIK HAYES LLP 2012-2018
   •   Associate Attorney, HEMAR ROUSSO & HEALD LLP 2008-2012
   •   Associate Attorney, SPIWAK & IEZZA, LLP 2006-2008
   •   Associate Attorney, PARKER-STANBURY LLP 1999-2006
   •   Associate Attorney, SWEDELSON & GOTTLIEB 1997-1998
   •   Law Clerk/Associate Attorney, LAW OFFICES OF LLOYD DOUGLAS DIX 1992-
       1997

Education:
Pepperdine University School of Law (J.D. 1993)
1992 - 1993 Moot Court Board - Co-Chair of 1993 Dalsimer Competition
1991 London Program Participant - Moot Court vs. London University
Second Place Petitioner's Brief - First Year Moot Court 1991
Gunnar Nicholson Family Scholarship Recipient, 1992 - 1993
Second Year Representative, Student Bar Association, 1991 - 1992

University of California, San Diego, Marshall (Third) College
Bachelor of Arts - Political Science - June 1990
Minors: General Biology, General Chemistry, and American HistoryResident Advisor, Third
College Dormitories & Apartments - 1986 - 1989
Student Advocate Board, Associated Students - 1985 - 1987

David M. Kritzer is one of the litigators at Resnik Hayes Moradi LLP with over 24 years
experience in and out of the courtroom. He is very active in all of the firm’s litigation matters,
regularly appearing in state and federal courts. He has extensive experience in general business
litigation, unlawful detainers, real estate litigation, general commercial and business financial
                                                12
Case 6:19-bk-19750-SC         Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                Desc
                              Main Document    Page 27 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


litigation, and debtor-creditor litigation, and judgment enforcement with significant discovery,
law and motion and trial practice experience.

Other Honors:
A.S.B. President, Van Nuys High School, Van Nuys, California - 1984 - 1985
Boy Scouts of America, Eagle Scout Award Received - June 1984



                            Pardis Akhavan, Associate Attorney

   •   Associate Attorney, RESNIK HAYES MORADI LLP 2018-present
   •   Law Clerk, M. Jonathan Hayes 2016-2018

Education: University of West Los Angeles School of Law (J.D. 2017) Magna Cum Laude

Ms. Akhavan immigrated to the United States from Iran seven years ago. She graduated from
college in Iran and spent eight years working in the banking industry before coming to the
United States. Her first job here was as Administrative Manager of an insurance agency. From
there, she worked for Wells Fargo Bank as a teller and was soon promoted to a personal banker.
She stayed with Wells Fargo Bank for three years until she decided to go to law school. She
graduated from UWLA School of Law in 2016 and passed the California Bar Exam on her first
try.

Languages spoken: Farsi


                                       Rozario Zubia
                                   Paralegal, Encino Office

Education: California State University Northridge, 1980s
Rosario was a bankruptcy paralegal for a bankruptcy specialist sole practitioner in Los Angeles
from 1994 to 2004. Rosario began as a paralegal for M. Jonathan Hayes in 2009. She is also a
licensed real estate agent in the State of California.
Languages spoken: Spanish.



                                       Ja’Nita Fisher
                                   Paralegal, Encino Office

Education: California State University Northridge, 2017 B.S. Business Management


                                                13
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27               Desc
                             Main Document    Page 28 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


Ja’Nita Fisher has been a paralegal with M. Jonathan Hayes since January 2012.




                                     Susie Segura
                   Paralegal and Office Manager, Los Angeles Office

Susie has been a bankruptcy paralegal since 1999. She worked for the Law Office of Claudia
Phillips before she was hired by Matt Resnik in 2004. She is very experienced in all aspects of
consumer Chapter 7 and Chapter 13 cases.
Languages spoken: Spanish.



                                       Max Bonilla
                               Paralegal, Los Angeles Office

Education: Mt. San Antonio College (A.A. 2006)
Max was a paralegal with a personal injury firm for 4 years. In 2009, he joined Simon & Resnik,
LLP which later became Resnik Hayes Moradi, LLP in 2018. He is especially knowledgeable
with all aspects of Chapter 7 and Chapter 13.
Languages Spoken: Spanish




                                      Priscilla Bueno
                                  Paralegal, Encino Office

Education: Mission College (A.A. 2011) studying for a paralegal certificate

Priscilla was a paralegal for a worker’s comp and personal attorney for about five years. Then
she worked for Bank of America in the trust department and later in the bankruptcy department.
With Bank of America, she was involved with bankruptcy sales for Recontrust. She joined
Simon Resnik Hayes LLP in early April of 2017 which became Resnik Hayes Moradi LLP in
2018.
Languages spoken: Spanish.




                                       Rebeca Benitez

                                               14
Case 6:19-bk-19750-SC        Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27               Desc
                             Main Document    Page 29 of 30
                             RESNIK HAYES MORADI LLP
                                     RESUME


                                  Paralegal, Encino Office

   •   Paralegal Resnik Hayes Moradi LLP 2017 to present
   •   Paralegal Landsberg & Associates 2008-2011
   •   Paralegal Weintraub & Selth, APLC 2006-2008

Education:
University of Phoenix, B.S. in Criminal Justice, 2009
Los Angeles Mission College, 2001-2003

Beca has been a bankruptcy and litigation paralegal since 2005. She has extensive experience
preparing bankruptcy petitions for all chapters, assisting attorneys with all motions typically
found in consumer bankruptcy cases. She also has extensive experience assisting attorneys with
unlawful detainer litigation and general civil litigation in state and federal courts in the Los
Angeles area.
Languages spoken: Spanish.




                                               15
        Case 6:19-bk-19750-SC          Doc 24 Filed 11/26/19 Entered 11/26/19 19:42:27                     Desc
                                       Main Document    Page 30 of 30

          1                                  PROOF OF SERVICE OF DOCUMENT

          2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
               address is: 17609 Ventura Blvd., Suite 314, Encino, CA 91316.
          3
            A true and correct copy of the foregoing document entitled APPLICATION OF PATIENT CARE
          4 OMBUDSMAN TO EMPLOY RESNIK HAYES MORADI LLP AS BANKRUPTCY COUNSEL
            EFFECTIVE AS OF NOVEMBER 12, 2019; DECLARATION OF ROKSANA D. MORADI-
          5 BROVIA    IN SUPPORT THEREOF              be served or was served (a) on the judge in chambers in the form
            and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
          6
            I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) –
          7 Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document
            will be served by the court via NEF and hyperlink to the document. On 11/26/2019 I checked the CM/ECF
          8 docket for this bankruptcy case or adversary proceeding and determined that the following person(s) are on
            the Electronic Mail Notice List to receive NEF transmission at the email address(es) indicated below:
          9
                   Service information continued on attached page
        10
                  •   David A Akintimoye daa225110@gmail.com
        11        •   Abram Feuerstein abram.s.feuerstein@usdoj.gov
                  •   Everett L Green everett.l.green@usdoj.gov
        12        •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
                      matt@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;jhayes@rhmfirm.com;sus
        13            ie@rhmfirm.com;max@rhmfirm.com;russ@rhmfirm.com;priscilla@rhmfirm.com;pardis@r
                      hmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.
        14        •   Jolene Tanner jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
                  •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
        15
           II. SERVED BY U.S. MAIL: On 11/26/2019 I served the following person(s) and/or entity(ies) at the last
        16 known address(es) in this bankruptcy case or adversary proceeding by placing a true and correct copy
           thereof in a sealed envelope in the United States Mail, first class, postage prepaid, and addressed as
        17 follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
           than 24 hours after the document is filed.
        18      Service information continued on attached page

        19 Hon. Scott C. Clarkson
           United States Bankruptcy Court                               Delta Hospice of California Inc
        20 Central District of California                               14726 Ramona Avenue #200
           411 West Fourth Street                                       Chino, CA 91710
        21 Santa Ana, CA 92701-4593
        22 III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
           OR EMAIL (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
        23 LBR, on 11/26/2019 I served the following person(s) and/or entity(ies) by personal delivery, overnight mail
           service, or (for those who consented in writing to such service method), by facsimile transmission and/or
        24 email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge will be
           completed no later than 24 hours after the document is filed.
        25
                  Service information continued on attached page
        26
           I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
        27 and correct.

        28      11/26/2019             Ja’Nita Fisher                             /s/ Ja’Nita Fisher
                Date                     Type Name                                Signature

RESNIK HAYES
 MORADI LLP
                                                                    2
